DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 03/04/2021, Claims 1, 8 and 14 are amended. Claims 2 and 9 are cancelled. Claims 21 and 22 are newly added. No new matter has been added. Claims 1, 3-8, 10-22 are pending.

With respect to the amendment filed on 03/04/2021, see pages 8-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1, 8 and 14 to include subject matter of previously indicated claim 2 as allowable. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-8, 10-22 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 3-8, 10-22 are allowed. 
Independent Claims 1, 8 and 14 respectively recite the limitations of: transmitting, from a first user device, a request for a virtualized object corresponding to a real object; transmitting, from the first user device, position information for the virtualized object, the position information corresponding to a position within a physical space; transmitting a request to install or service the real object, wherein the request to install or service the real object is a request for a physical installation or servicing of the real object in the physical space at the position within the physical space; Page 3 of 9Appl. No. 16/222,333Attorney Docket No.: 008530-1117475 Amdt. dated March 4, 2021 Response to Final Office Action of January 15, 2021 receiving a response from an installation or servicing entity offering to install or service the real object based on the request, wherein the installation or servicing entity is an entity that provides the physical installation or servicing; and receiving the virtualized object by the first user device or receiving the virtualized object and the position information by a second user device associated with the installation or servicing entity; and displaying, on at least one of a display of the first user device or a display of the second user device, the virtualized object and a representation of at least a portion of the physical space that includes the position, the virtualized object being displayed in a position with respect to the representation of the at least a portion of the physical space such that the virtualized object appears to be located in the position.
The closest prior art reference Wang et al. in paragraph [0007] discloses a method for installing an application. The method includes receiving, by a second mobile 

 However, Wang et al., even if combined, fail to teach or suggest transmitting, from a first user device, a request for a virtualized object corresponding to a real object; transmitting, from the first user device, position information for the virtualized object, the position information corresponding to a position within a physical space; transmitting a request to install or service the real object, wherein the request to install or service the real object is a request for a physical installation or servicing of the real object in the physical space at the position within the physical space; Page 3 of 9Appl. No. 16/222,333Attorney Docket No.: 008530-1117475 Amdt. dated March 4, 2021 Response to Final Office Action of January 15, 2021 receiving a response from an installation or servicing entity offering to install or service the real object based on the request, wherein the installation or servicing entity is an entity that provides the physical installation or servicing, as required by claims 1, 8 and 14. Indeed, these references are silent about any such installation of servicing entity providing physical installation or servicing, let alone receiving the virtualized object by the first user device or receiving 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20170123750-A1
US-20180068489-A1
US-20130249948-A1
US-20180060946-A1
US-20130196772-A1
Unal, Metehan, Erkan Bostanci, and Evren Sertalp. "Distant augmented reality: Bringing a new dimension to user experience using drones." Digital Applications in Archaeology and Cultural Heritage 17 (2020): e00140.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Pinalben Patel/Examiner, Art Unit 2661